Citation Nr: 0617440	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-08 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for reaction to 
medication administered during active duty.  

2.  Entitlement to service connection for a heart disorder 
and blood clots.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for asthma/bronchitis, 
claimed as a breathing disorder.  

6.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served on active duty from February to May 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board is REMANDING this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

A preliminary review of the claims file discloses the 
appellant has been receiving disability benefits from the 
Social Security Administration (SSA), effectively since July 
1988.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist in gathering 
SSA records when put on notice that the claimant is receiving 
Social Security benefits.  Cohen v. Brown, 10 Vet. App. 128 
(1997), quoting Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993); also see Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which 
it is put on notice); Masors v. Derwinski, 2 Vet. App. 181, 
187-88 (1992); 38 C.F.R. § 3.159(c) (2005).

Although private treatment records dated from 1993 have been 
obtained, there is no indication the RO has made any attempt 
to obtain the medical records that were assembled and 
considered in conjunction with the appellant's claim for 
Social Security disability benefits.  And those records must 
be obtained before deciding his appeal.

Accordingly, this case is REMANDED for the following actions:

1.  Request copies of all records 
compiled in conjunction with the 
appellant's claim for Social Security 
disability benefits.  Associate all 
records received with the other evidence 
in the claims file.  

2.  Notify the appellant of the 
provisions of the Veterans Claims 
Assistance Act (VCAA) as they pertain to 
his service connection claims, including 
pertinent aspects of all applicable 
decisions of the Court, specifically 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"); and most recently 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Then readjudicate the appellant's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


